Citation Nr: 1709218	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-40 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with alcohol and substance abuse disorders in excess of 50 percent from November 3, 2003 to January 24, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 24, 2013.


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  He died in October 2014.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the issues on appeal.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for PTSD, and assigned a 30 percent initial disability rating with an effective date of June 22, 2009.  The Veteran entered a notice of disagreement (NOD) with the initial rating and effective date assigned.  A September 2010 rating decision during the appeal granted a 50 percent initial disability rating for the PTSD, and assigned an effective date from November 3, 2003 (date of receipt of claim for service connection).  The grant of a higher initial rating is not a full grant of the benefits sought on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  With regard to the effective date, the Veteran's substantive appeal did not indicate any further disagreement with the effective date, which is the earliest date legally possible, and so is a full grant of the benefits as to the effective date question.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

This case was first before the Board in March 2013, where it denied an initial disability rating in excess of 50 percent for PTSD.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision, the Court vacated and remanded the March 2013 Board decision.  The Court held that the Board erred in failing to properly address an October 2003 private mental health treatment record in its reasons and bases.  Specifically, the private medical document indicated that the Veteran may have had symptoms more nearly approximating those of a 70 percent or higher disability rating.  Per the April 2014 memorandum decision, in the instant decision, the Board thoroughly addresses the October 2003 private mental health treatment record, which the Board has used, in part, to assign a 70 percent disability rating for the acquired psychiatric disabilities for the relevant period on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006) (the Board is required to address the clear and specific instructions of a Court order).

While the instant matter was on appeal to the Court, the RO considered the Veteran's separate request for a TDIU, which had been deferred in a rating decision dated October 2011.  In conducting its TDIU review, the RO noted that a June 2009 VA mental health examiner rendered an opinion that the alcohol and substance abuse disabilities were caused by the service-connected PTSD.  In rating decisions dated in December 2013 and January 2014, the RO explained: 1) that the Veteran was being service connected for alcohol and substance abuse disorders as secondary to the service-connected PTSD; 2) that pursuant to statute, only one disability rating is assigned for multiple service-connected acquired psychiatric disabilities; and 
3) that based upon the evidence of record, the Veteran was entitled to a 100 percent disability rating for PTSD with alcohol and substance abuse disorders as of January 24, 2013, creating a staged rating.  38 C.F.R. §§ 4.14, 4.130 (2016).  The 
100 percent schedular disability rating is the maximum or "total" schedular rating; therefore, the 100 percent schedular rating moots the issue of entitlement to a TDIU for the period from January 24, 2013.  See 38 C.F.R. § 4.16(a) (a TDIU may be assigned where the schedular rating is "less than total").  Consequently, there remain no "questions" of TDIU for the Board to decide regarding the rating period or stage from January 24, 2013.  38 U.S.C.A. § 7104 (West 2014).  

In a January 2015 decision, the Board dismissed the issues on appeal due to the death of the Veteran.  Subsequently, the appellant was accepted as a substitute claimant by the RO and the case has appropriately been returned to the Board for adjudication.

In February 2017, the appellant was sent a letter clarifying whether she would like to be represented before the Board.  The appellant was advised that she would have 
30 days to appoint a representative, should one be desired.  In a February 2017 statement, the appellant wrote that she wished to proceed pro se; therefore, the Board will proceed with review.  The appellant is unrepresented in this matter.

The issue of entitlement to a TDIU prior to January 24, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the initial rating period on appeal from November 3, 2003 to January 24, 2013, the service-connected acquired psychiatric disorder more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as paranoia, alcohol abuse, depression, mood swings, irritability and anger, intrusive thoughts, nightmares, flashbacks, sleep disturbance, social detachment and isolation, hypervigilance, crying spells, concentration and memory difficulties, exaggerated startle response, low energy, rambling and confused speech, impaired judgment and impulse control, limited insight and judgment, passive suicidal ideation, and some delusions and/or hallucinations.







CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, for the initial rating period on appeal from November 3, 2003 to January 24, 2013, the criteria for a 70 percent disability rating, and no higher, for the service-connected acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

As the initial acquired psychiatric disorder rating issue on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of a notice of disagreement).  

Regarding the duty to assist, the Veteran was afforded VA mental health examinations in June 2009 and November 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions as to the issue of the Veteran's mental health.  

All relevant documentation has been secured and all relevant facts have been developed.  VA has received significant VA and private medical documentation concerning the Veteran's mental disabilities.  The Board notes that VA treatment records from the Durham VA Medical Center (VAMC) reflect that the Veteran received in-patient treatment for his now service-connected alcohol abuse for two weeks beginning in November 2012 at the Salisbury VAMC.  VA has not received the Salisbury documents; however, for the reasons discussed below, the Board does not find that these records are necessary in rendering the instant decision.  

The record reflects that when the Veteran entered the detox program he was sober, as was required by the program, and that he was discharged early, but not irregularly, due to an adverse reaction he had to medication taken while in the program.  In the instant decision, the Board grants a higher initial disability rating of 70 percent for the service-connected PTSD and the related alcohol and substance abuse disorders.  As such, the Salisbury VAMC records would only be relevant to the question of whether the appellant is entitled to a 100 percent disability rating, which would require evidence of the Veteran's total occupational and social impairment, including evidence of symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, and/or a persistent danger of hurting himself or others.  Had the Veteran been displaying such symptoms, he never would have been admitted to the detox program in the first place.  Further, subsequent VA records discussing his time in the detox program make no reference to any such symptoms having occurred during his short time there.  Additionally, there is no facial assertion or suggestion by the appellant or the evidence that any 100 percent criterion was present, was reported, or would be recorded in, the Salisbury VAMC treatment records.  As the Salisbury VAMC treatment records would not show that the Veteran displayed symptoms indicating that he is entitled to a disability rating of 100 percent for the service-connected acquired psychiatric disability, and it is not even alleged that they would show such occupational impairment or symptoms, in the context of this case where there is evidence showing that such degree of impairment was not present at that time, there is no need to remand the issue of a higher initial disability rating for PTSD with alcohol and substance abuse disorders for the period prior to January 24, 2013 to obtain these records, which would have no reasonable possibility of substantiating a 100 percent disability rating.

There remains no question as to the substantial completeness of the appeal for a higher initial disability rating for PTSD with alcohol and substance abuse disorders in excess of 50 percent for the rating period prior to January 24, 2013.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Disability Rating for Acquired Psychiatric Disorder 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 
Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the alcohol and substance abuse disorders that are secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating 
service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2016) (directing that the secondary condition is to be considered as part of the original condition).

Pertinent in this case, under Diagnostic Code 9411, a 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016). 

An October 2003 private mental health treatment report conveys that the Veteran was diagnosed with severe PTSD and past alcohol abuse.  The Veteran reported symptoms of daily intrusive thoughts, distressing dreams, flashbacks up to twice per week, distress at exposure to triggers reminding him of past trauma, avoidance in discussing service, anhedonia, detachment from others, restricted affect, severe sleep disturbance, irritability and anger outbursts, concentration and memory problems, hypervigilance, exaggerated startle response, avoidance of crowds and socialization, infrequent thoughts of death, crying spells, and some visual illusions and hallucinations.  Upon examination the Veteran was anxious, with normal dress and speech, a linear thought process, grossly intact cognition, fair insight and judgment, no current suicidal or homicidal ideation, and no hallucinations or delusions.  A GAF score of 33 was assigned.

The October 2003 private examiner opined that the Veteran was severely compromised in his ability to sustain social and work relationships.  The examiner also opined that the Veteran was permanently and totally disabled and unemployable.  The Board finds that this October 2003 private examination and opinion is probative as to whether the service-connected acquired psychiatric disability more nearly approximated the 70 percent disability rating criteria, as it provides evidence of deficiencies in most social and employment areas; however, the October 2003 private opinion that the Veteran was permanently and totally disabled is inconsistent with the Veteran's own history, the specific findings, and other evidence of record that shows the Veteran was working full-time.  Specifically, an April 2011 VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability," completed by the Veteran, reflects full-time work with Mansion Decorators of North Carolina 40 to 60 hours per week from 1980 to 2011, earning $2,400 to $4,000 per month.  In addition, a June 2011 Form 21-4192 completed by the Veteran's former employer reflects full-time employment (40 hours per week) as a supervisor from December 1979 to February 28, 2011.  As such, the weight of the evidence shows that the Veteran was not "permanently and totally disabled" as far back as October 2003.

In April 2009, the appellant submitted a statement concerning the Veteran's mental disability symptoms.  She reported that the Veteran would have constant nightmares from which he would wake up screaming.  She also reported that on one occasion, after falling asleep in a movie theater, the Veteran jumped up and ran from the theater after the noises from the movie startled him awake.

An April 2009 VAMC discharge summary notes that upon admission the Veteran had a GAF score of 40, with a GAF score of 60 at discharge.  The Veteran had checked into the VAMC for alcohol detox and treatment for depression.  He reported symptoms of crying spells, anhedonia, sleep difficulties, suppressed appetite, and low energy.  Upon examination in April 2009, the Veteran's mood was depressed, and his affect was congruent, dysphoric, and tearful at times.  His thoughts were linear, and his insight and judgment were fair.

The Veteran received a VA mental health examination for compensation purposes in June 2009.  The June 2009 VA examination report reflects that the Veteran reported work as a supervisor for the previous 30 years, the ability to perform all necessary job functions, few meaningful relationships, arguments with his current spouse and former spouses, which were often related to his drug and alcohol use, and distrust of others.  The June 2009 VA examiner assessed nightmares and intrusive memories, approximately one to two times per week, exacerbated by substance and alcohol consumption.  The June 2009 VA examiner also assessed orientation in all spheres, normal speech, passive suicidal ideation without intent or plan, and a goal directed, linear thought process, but did not discern cognitive impairment, delusions, hallucinations, or homicidal ideation.  The June 2009 VA examiner opined that the Veteran's symptoms caused reduced reliability and productivity with marked impairment in the social domain and moderate occupational deficiency.  A GAF score of 55 was assigned.  

An August 2009 VA treatment record noted that the Veteran was experiencing nightmares, intrusive memories, and sleep difficulties.  An October 2009 VA treatment record reflects that the Veteran was alert and oriented with a "pissed off" mood.  Insight, judgment, and impulse control were fair.  A GAF score of 45 was assigned.

The report from a January 1, 2010 VA psychiatric intake assessment conveys that the Veteran had a GAF of 20 (reported as percent) at intake.  The Veteran had appeared for alcohol detox and depression treatment.  Upon examination the Veteran was alert and oriented but tearful.  He reported experiencing nightmares and flashbacks, feeling depressed, and not being comfortable with others.  He also had difficulty answering basic questions.  Body gestures and facial expressions were decreased, speech was slurred, mood and affect were depressed, thought process was circumstantial and slow, and insight, judgment, and impulse control were impaired.  The Veteran was not experiencing any visual or auditory hallucinations or suicidal or homicidal ideation.  At the conclusion of the January 2010 examination, the Veteran was admitted for treatment.  The Veteran was discharged on January 4, 2010, and was seen in an outpatient capacity on January 6, 2010.  Throughout the course of treatment the purported GAFs assigned were
30 percent (January 1 and January 4), and a GAF scale score of 45 (January 6). 

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard, 
9 Vet. App. at 267 (citing DSM-IV at 32).  GAF, to include 20 and 30 percent, as assigned by January 2010 VA examiners, do not exist.  GAFs are not reported in percentages.  Such reporting in January 2010 by a clinical social worker and medical doctor shows a lack of familiarity with the DSM-IV, so calls into question the basis for such reporting; therefore, even if these were attempts at a GAF scale score, they would be of minimum probative value.  However, if the January 2010 VA examiners intended to assign GAF scores rather than GAF percentages, the Board does not find that the evidence of record conveys that the psychiatric symptoms and social impairment more nearly approximated a 100 percent disability rating at the time of the January 1, 2010 intake assessment.  First, the symptoms noted at intake did not reflect that the Veteran had gross impairment in thought process or communication, grossly inappropriate behavior, persistent delusions or hallucinations, and/or that he was a persistent danger to himself or others; symptoms that more nearly reflect the 100 percent schedular rating criteria.  Second, the purported GAF of 20 was assigned by a clinical social worker, while the purported GAF of 30 was assigned by a resident doctor who conducted a subsequent examination only four hours after the initial GAF was assigned.  Third, after receiving treatment, the Veteran was assigned a GAF score of 45 just five days after first being admitted for treatment.  In this case, the Board finds that a GAF score of 45 is more probative than purported GAFs of 20 and 30.  Considering all the evidence of record, the Board does not find that the Veteran's mental health symptomatology or degree of occupational or social impairment warranted a 
100 percent disability rating. 

An October 2012 VA mental health examination report conveys that the Veteran was calm, cooperative, had a regular rate of speech, a great mood, euthymic affect, logical, linear, and goal directed thought, orientation to person, place, and time, grossly intact cognition, fair insight and judgment, no suicidal or homicidal ideation, and no visual or auditory hallucinations.  A GAF score of 60 was assigned.  A November 2012 VAMC mental evaluation noted that the Veteran had current symptoms of sleep difficulties, low mood, nightmares, crying spells, and anhedonia.  A GAF score of 55 was assigned.  

The Veteran submitted a statement in January 2013 indicating that he had been homeless and sleeping in his truck since March 2012.  He would wear wrinkled clothes, eat at the shelter, and wash in gas station restrooms.  A March 2013 letter from the Veteran's son, along with some VA medical records, reflects that the Veteran was more or less homeless, although he occasionally stayed with his son.  Unfortunately, the Veteran was unable to live with his son for any length of time because he scared his son's family.  The Veteran would wake up from a nightmare and proceed to scare everyone in the house.  He also made paranoid statements, implying that someone was out to get him, and he would crawl on the floor while shaking and trembling.  

After a review of all the evidence, lay and medical, the Board finds that, for the rating period from November 3, 2003 to January 24, 2013, the symptoms and impairment of service-connected acquired psychiatric disorder more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as paranoia, alcohol abuse, depression, mood swings, irritability and anger issues, intrusive thoughts, nightmares, flashbacks, sleep disturbance, social detachment and isolation, hypervigilance, crying spells, concentration and memory difficulties, exaggerated startle response, low energy, rambling and confused speech, impaired judgment and impulse control, limited insight and judgment, passive suicidal ideation, and some delusions and/or hallucinations, without gross impairment in thought process or communication, grossly inappropriate behavior, a persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  These symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 70 percent disability rating.  Resolving reasonable doubt in the appellant's favor, the mental health symptomatology has been shown to be productive of occupational and social impairment most closely approximating the criteria for a 70 percent rating for from November 3, 2003 to January 24, 2013.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also finds that the record does not establish that the Veteran's mental health disability picture encompasses symptoms or occupational or social impairment that more nearly approximated the criteria for a 100 percent disability rating for the period from November 3, 2003 through January 23, 2013.  The evidence does not demonstrate symptoms such as gross impairment in thought process or communication, grossly inappropriate behavior, a persistent danger of hurting self or others, persistent delusions or hallucinations, or disorientation to time or place.  Given these findings, the criteria for a rating in excess of 70 percent for the Veteran's mental health disabilities have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

Extraschedular Consideration

The Board has also evaluated whether the acquired psychiatric disorder issue on appeal should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. § 3.321(b)(1) (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology and impairment of the acquired psychiatric disorder with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment and symptoms which fall squarely within the diagnostic criteria for a 
70 percent rating for the time period on appeal.  The service-connected acquired psychiatric disorder was productive of no more than occupational and social impairment with deficiencies in most areas due to such symptoms as paranoia, alcohol abuse, depression, mood swings, irritability and anger issues, intrusive thoughts, nightmares, flashbacks, sleep disturbance, social detachment and isolation, hypervigilance, crying spells, concentration and memory difficulties, exaggerated startle response, low energy, rambling and confused speech, impaired judgment and impulse control, limited insight and judgment, passive suicidal ideation, and some delusions and/or hallucinations, without gross impairment in thought process or communication, grossly inappropriate behavior, a persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place; and GAF scores ranging from a purported 20 to 60, with many scores in the 30s and 40s.   

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the service connected-mental disabilities have not been shown to be productive of an exceptional disability picture; therefore, the Board determines that the criteria for referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the acquired psychiatric disorder, the Board 
finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the initial rating period on appeal from November 3, 2003 to January 24, 2013, a disability rating of 70 percent, but no higher, for the service-connected PTSD with alcohol and substance abuse disorders is granted.

REMAND

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for PTSD with alcohol and substance abuse disorders, and he filed a claim for a higher initial disability rating.  A.B. v. Brown, 
6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

In a December 2013 rating decision, the RO found the TDIU claim to be moot as that decision granted the Veteran a 100 percent disability rating for PTSD with alcohol and substance abuse disorders as of January 24, 2013; however, in light of the evidence suggestive of unemployability during the initial rating period for PTSD prior to January 2013, and the Board's actions in the instant decision granting a 70 percent initial disability rating from November 2003permitting TDIU consideration under 38 C.F.R. § 4.16(a), the Board finds that it now has jurisdiction over the issue of entitlement to a TDIU for the period prior to January 24, 2013.  See also Rice, 22 Vet. App. 447.  

An October 2003 private mental health examination and opinion report reflects that the private examiner found that the Veteran was severely compromised in his ability to sustain work relationships, was permanently and totally disabled, and was unemployable.  The issue of entitlement to a TDIU was raised.  

A March 2011 VA examination report reflects that the Veteran reported retiring in February 2011 due to symptoms of the acquired psychiatric disorder.  The March 2011 VA examiner opined that the service-connected diabetes mellitus did not impact usual occupation.  The March 2011 VA examiner also opined that the service-connected prostate cancer impacted the ability to work due to urinary incontinence.  
An April 2011 VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" reflects that the Veteran reported that the service-connected prostate cancer disability and "nerves" prevented him from securing or following any substantially gainful employment from February 2011.  The April 2011 VA Form 21-8940 also shows work with Mansion Decorators of North Carolina 40 to 60 hours per week from 1980 to 2011, earning $2,400 to $4,000 per month, and that he had lost approximately six months of work due to illness, as well as work with "Brown Building Corp" from 2000 to 2011, earning $5,300 "this year."  The Veteran also reported that the highest education level he achieved was high school.  The April 2011 VA Form 21-8940 was signed by both the Veteran and the appellant. 

A June 2011 Form 21-4192 from Mansion Decorators of North Carolina reflects full-time employment (40 hours per week) as a supervisor from December 1979 to February 28, 2011 and that the Veteran had earned $34,000 during the 12 months preceding the last date of employment.  The former employer also wrote that the Veteran left employment due to "bad nerves" and the service-connected prostate cancer.    
A July 2011 VA treatment record reflects that the VA examiner opined that the service-connected prostate cancer had a significant impact on occupational activities, to include frequent toileting.  As the issue of entitlement to a TDIU for the time period of November 3, 2003 to January 24, 2013 has not previously been addressed and adjudicated by the RO, the Board remands the issue to the RO for initial adjudication.



Accordingly, the issue of entitlement to a TDIU for the period prior to January 24, 2013 is REMANDED for the following action:

Undertake any additional development necessary to determine whether a TDIU is warranted at any point during the time period of November 3, 2003 to January 24, 2013.  Then, adjudicate the issue of entitlement to a TDIU prior to January 24, 2013.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


